924 F.2d 1060
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Trelis H. WILSON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 90-3250.
United States Court of Appeals, Sixth Circuit.
Feb. 4, 1991.

Before WELLFORD* and ALAN E. NORRIS, Circuit Judges, and BALLANTINE,** District Judge.
PER CURIAM:


1
Plaintiff, Trelis H. Wilson, seeks supplemental security income benefits beginning January 15, 1987, due to claimed diabetes, ulcers, high blood pressure, a hernia, and a nervous condition.  Represented by counsel, Wilson was unsuccessful at the administrative levels and was denied benefits by an Administrative Law Judge after a hearing.  The ALJ considered each of the medical conditions claimed, noting "no formal treatment for any psychiatric impairment," obesity, a hiatal hernia, diabetes, gastritis, hypertension and "depression."    He concluded that "her impairments do not prevent the claimant [42 years old when she filed her claim] from performing her past relevant work."


2
After unsuccessfully pursuing the claim to the Appeals Council, plaintiff appealed to district court and the matter was referred to Magistrate Judge Jack Sherman, Jr., who carefully analyzed the record in a ten page recommendation to affirm the "ALJ's non-disability finding."    The district court affirmed the recommendation, and this appeal ensued.


3
Upon our review of the record, we also find substantial evidence to support the Secretary's decision to deny social security benefits.  Essentially for the reasons stated by the magistrate, we AFFIRM the decision of the district court.



*
 Judge Wellford took senior status effective January 21, 1991


**
 THE HONORABLE THOMAS A. BALLANTINE, JR., Judge, United States District Court for the Western District of Kentucky, sitting by designation